DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,486,971 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (Langmuir 2014, 30, 805-810).
Considering Claims 1 and 3:  Liang et al. teaches a scroll composite comprising a two dimensional material scroll with open ends (Figure 3), with a bile acid derivative disposed inside the scroll (pg. 806).  Liang et al. teaches that two dimensional material forms a spiral tube (pg. 806), which would inherently have a first edge on the inside of the scroll, and a second edge outside of the scroll, in order make a spiral shape.
Considering Claims 5 and 6:  Liang et al. teaches the bile acid derivative as being lithocholic acid (Abstract).  
Considering Claims 13 and 14:  Liang et al. teaches the bile acid as forming a self-assembly (Figure 3), with the hydrophilic portion being exposed to the exterior (pg. 806).
Considering Claim 15:  Liang et al. teaches the self-assembly as being a rod or fiber shape (Fig. 3).  

Claims 1-4 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Journal of the American Chemical Society, Vol. 124, No. 7, 2002, 1411-1416).
Considering Claims 1 and 3:  Li et al. teaches a scroll composite comprising a two dimensional material scroll with open ends, and a surfactant disposed inside the scroll (Figure 1).  Li et al. teaches the sheets as being scrolled, which would inherently lead to a structure with a first edge inside the scroll and a second edge outside the scroll (pg. 1413).
Considering Claim 2:  Li et al. teaches nanoscroll as being tungsten disulfide (Abstract).
Considering Claim 4:  Li et al. teaches the surfactant as being cetyl trimethylammonium bromide (pg. 1413).
Considering Claims 13-15:  Li et al. teaches the surfactant as forming a self-assembly with the hydrophilic portion being exposed to the exterior in the form of a nanorod (Figure 1).

Allowable Subject Matter
Claims 7-12 and 16-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering Claims 7-12:  The closest prior art of record does not teach or suggest the claimed composite where the amphiphilic substance disposed inside the scroll is one of the claimed species.  The closest prior art, discussed above, does not teach the specific species claimed, and as such, the claimed composites are non-obvious over the closest prior art of record.
Considering Claims 16-19:  The closet prior art of record does not teach or suggest the claimed composite where the amphiphilic substance includes a core particle, and one or more shells including the amphiphilic substance self-assembled on the core particle.  The closest prior art, discussed above, does not teach the specific structure claimed, and as such, the claimed composites are non-obvious over the closest prior art of record.
Considering Claims 20:  The closest prior art of record does not teach a process for preparing a scroll composite of claim 1, using the claimed process steps..  The closest prior art of record is Zhou et al. (Phys. Chem. Chem. Phys. 2011, 13, 14462-14465).  Zhou et al. teaches that the scrolls roll up from both edges of the sheet resulting in a structure both ends are inside the scroll rather than one being outside the scroll as set for the in claim 1.

Response to Arguments
Applicant's arguments filed June 22, 2021 have been fully considered but they are not persuasive, because:
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LIAM J HEINCER/Primary Examiner, Art Unit 1767